                Case 1:20-cv-10832-AT-SN Document 163 Filed 05/06/21 Page 1 of 6




                                                                                                                                   May   6, 22021
                                                                                                                                   M a y 6,   021


                                                                                       A pril 2 1, 2 0 2 1
VI A E C F
H o n. S ar a h N et b ur n
U nit e d St at es M a gistr at e J u d g e
S o ut h er n Distri ct of N e w Y or k
4 0 F ol e y S q u ar e, C o urtr o o m 2 1 9
N e w Y or k, N. Y. 1 0 0 0 7

R e:       S E C v. Ri p pl e L a bs, I n c. et al., N o. 2 0 Ci v. 1 0 8 3 2 ( A T) ( S N) ( S. D. N. Y.)

D e ar J u d g e N et b ur n:

Pl ai ntiff S e c uriti es a n d E x c h a n g e C o m missi o n ( “ S E C ”) r es p e ctf ull y s e e ks a n or d er t h at r es ol v es p e n di n g
dis c o v er y dis p ut es a n d b ar s D ef e n d a nts fr o m s e e ki n g irr el e v a nt, pri vil e g e d S E C st aff m at eri als t h at t his
C o urt alr e a d y r ul e d ar e n ot dis c o v er a bl e . T h e S E C is i n t h e pr o c ess of c o m pl yi n g wit h t h e C o urt’s A pril
6, 2 0 2 1 Or d er , E x. 1 (t h e “ Or d er ”) a n d h as b e g u n r e vi e wi n g t e ns of t h o us a n ds of e xt er n al e m ails fr o m
t h e i d e ntifi e d c ust o di a ns f or pr o d u cti o n p urs u a nt t o t h e Or d er. H o w e v er, it h as b e c o m e e vi d e nt t hr o u g h
t he m e et -a n d -c o nf er pr o c ess t h at D ef e n d a nts ar e s e e ki n g t o i g n or e t h e li mit ati o ns of t his C o urt’s O r d er
a n d t o mir e t h e S E C i n i n d efi nit e dis c o v er y dis p ut es a n d, if s u c c essf ul, d o c u m e nt r e vi e w. T h e S E C
s e e ks t o pr o hi bit D ef e n d a nts fr o m : ( 1) o bt ai ni n g i nt er n al S E C st aff c o m m u ni c ati o ns t h e C o urt alr e a d y
e x cl u d e d fr o m pr o d u cti o n , ( 2) s e ar c hi n g S E C st aff p ers o n al d e vi c es, a n d ( 3) a d di n g c ust o di a ns. S e e E x.
2 ( Pr o p os e d Dis c o v er y Or d er).

I.          T h e Or d e r D e ni e d D ef e n d a nts A c c ess t o I nt e r n al S E C St aff C o m m u ni c ati o ns.

T h e Or d er r e q uir e d t h e S E C t o s e ar c h t h e e xt er n al e m ails of 1 9 c ust o di a ns f or d o c u m e nts r el at e d t o
X R P, Bit c oi n, a n d e t h er, b ut d e ni e d D ef e n d a nts’ r e q u ests f or i nt er n al S E C c o m m u ni c ati o ns as n ot
r el e v a nt t o “h o w t h e m ar k et is c o nsi d eri n g X R P a n d h o w t h e i n di vi d u al d ef e n d a nts, h o w it aff e cts t h eir
r e as o n a bl e b eli ef,” a n d gi v e n “t h e p ot e nti al t o s eri o usl y c hill g o v er n m e nt d eli b er ati o ns. ” E x. 1 at 5 2: 1 4-
2 5. T h e C o urt f urt h er i n di c at e d a l a c k of f a mili arit y wit h h o w t h e S E C o p er at es a n d r e q uir e d t h e p arti es
t o m e et a n d c o nf er a b o ut “ w h et h er ” t h e S E C s h o ul d pr o d u c e or e nt er o nt o a pri vil e g e l o g m e m os or
ot h er offi ci al d o c u m e nts “ e x pr essi n g t h e a g e n c y’s i nt er pr et ati o n or vi e ws ” as t o X R P, Bit c oi n a n d et h er.
I d. at 5 3: 2 - 1 3 ( e m p h asis a d d e d). As d et ail e d b el o w, t h e S E C e x pr ess es its i nt er pr et ati o ns a n d vi e ws i n a
n u m b er of w a ys, all of w hi c h ar e p u bli c. T h es e a g e n c y i nt er pr et ati o ns a n d vi e ws ar e s u bj e ct t o t h e
Or d er, b ut i nt er n al e m ails a n d m e m os e x pr essi n g S E C st aff i nt er pr et ati o ns a n d vi e ws ar e n ot.

II.        D ef e n d a nts M a k e N e w a n d B r o a d e r R e q u ests I n c o nsist e nt Wit h t h e C o u rt’s O r d e r.

R at h e r t h a n m e et a n d c o nf er a b o ut w h et h er t h e S E C s h o ul d r e vi e w a n d pr o d u c e or l o g c ert ai n i nt er n al
d o c u m e nts r efl e cti n g a g e n c y vi e ws, D ef e n d a nts wr ot e t h e S E C wit h a l a u n dr y list of d o c u m e nts t h e y
vi e w as “ c a pt ur e[ d] ” b y t h e Or d er, i n cl u di n g t h e v er y s a m e i nt er n al e m ails t h at t h e C o urt or d er e d t h e
S E C di d n ot h a v e t o r e vi e w a n d pr o d u c e — a n d n ot j ust wit h r es p e ct t o Bit c oi n, et h er, or X R P, b ut wit h
                   Case 1:20-cv-10832-AT-SN Document 163 Filed 05/06/21 Page 2 of 6




r es p e ct to “ cr y pt o c urr e n c y ” g e n er all y, a n d as ki n g f or th e in cl usi o n of a 2 0t h c ust o di a n t h at w as n ot
s u bj e ct t o t he Or d er or t h e p arti es’ pri or dis c ussi ons. S e e E x. 3 ( A pr. 8, 2 0 2 1 L ett er) a t 2 ( n otin g t h at t h e
O r d er “ c a pt ur es all d o cu m e nts – i n cl u di n g pr es e nt ati o n sli d e d e c ks, a g e n d as, a n d ot h er m at eri als – t h at
ar e i nt er n al to th e S E C or th at ma y ha v e b e e n cir c ul at e d as p art of int er - a g e n c y w or ki n g gr o u ps w it h
r es p e ct to cr y pt o c urr e n c y ”). T his re q u est g o e s b e y o n d t h e “d o c u m e nt s ex pr essi n g th e a g e n c y’s
i nt er pr et ati o n or vi e ws ” e n visi o n e d b y t h e C o urt’s O r d er a n d is d e si g n e d t o c a pt ur e pr eli mi n ar y
dis c ussi o ns b y i nt er n al w or ki n g gr o u ps. C o u ns el m et a n d c o nf err e d o n A pril 1 4, 2 0 2 1, a n d D ef e n d a nts
m a d e c l e ar th at if th e S E C di d n ot pr o d u c e or lo g i nt er n al S E C st aff d o cu m e nts , t h e y w o ul d s e ek a n
a d diti o n al O r d er fr o m th e C o urt, s h o wi n g t h at — as furt h er s et f ort h b el o w— D ef e n d a nts a r e i g n ori n g t his
C o urt’s Or d er “ to d e n y i n p art t h e re q u est for di s c o v er y t h at is int er n al , a n d s p e cifi c all y i nt er n al, f or
inst a n c e e -m ail c o m m u ni c ati o ns b et w e e n wh at I will c a ll t h e S E C st aff t o SE C st aff.” E x. 1 at 5 2: 1 4- 1 7.

F urt h er, at a l at er m e et a n d c o nf er o n A pril 1 6, 2 0 2 1, c o u ns el as k e d th at th e S E C s e arc h th e p ers o n al
d e vi c es a n d e mail a c c o u nt s of th e 1 9 S E C c ust o di a ns, alt h o u g h f e d er al la w re q uir es offi ci als usi n g
p ers o n al d e vi c es t o c o p y c o m m u ni c ati o ns o nt o of fi ci al a g e n c y a c c o u nts. S e e 4 4 U. S. C. § 2 9 1 1( a). T h e
I n di vi d u al D ef e n d a nts thr e at e n e d t o wit h h ol d t h eir o w n d o c u m e nts sh o ul d t h e S E C ref us e. 1 If n ot
c o nstr ai n e d n o w , Def e n d a nts h a v e sh o w n t h at th e y will c o nti n u e to i g n or e th e C o urt’s ruli n gs a n d
d e m a n d m or e e n dl ess, b ur d e ns o m e , a n d u n n e c ess ar y dis c o v er y.

III.        T h e r e Is N o Re as o n to Br o a d e n th e C o u rt’s O r d e r.

D ef e n d a nts r e p e at e d j ustifi c ati o n f or su c h f ar- r a n gi n g dis c o v er y i nto t h e SE C’s i nter n al d eli b er ati o ns is
th at we s u e d in di vi d u al s i n thi s c as e. Un d er D ef e n d a nts’ v i e w of di s c o v er y, a n y ti m e t h e S E C br i n gs a
c as e i n w hi c h a d e f e n d a nt’s m e nt al st at e is a t iss u e, t h at d ef e n d a nt w o ul d b e e nt itl ed t o br o a d dis c o v er y
int o t h e int er n al vi e ws of th e a g e n c y’s e m pl o y e es. As this C o urt re c o g ni z e d, t h at v i e w w o ul d c hill
f e d er al a g en ci es’ deli b er ati v e pr o c ess es b y for ci n g th e m to “ o p er at e in a fis h b o wl, ” U. S. Fis h a n d
Wil dlif e S er v. v. Sierr a Cl u b, I n c ., 1 4 1 S. Ct. 7 7 7, 7 8 5 ( 2 0 2 1) (cit ati o n o mitt e d); s e e als o Ex. 1 at 5 2: 1 4-
5 3: 1 9. I n d e e d, pr ot e cti n g d eli b er ati v e pr o c ess is ess e nti al t o a v oi d c hilli n g g o v er n m e nt d e li b er ati o ns:
“[t] h e pr i vil e g e is ro ot e d in ‘t h e o b vi o us re ali z ati o n t h at of fi ci als w ill n o t c o m m u ni c at e c a n di dl y a m o n g
t h e ms el v es if e a c h re m ar k is a p ot e nti al it e m of dis c o v er y a n d fro nt p ag e n e ws.’ ” U. S. Fis h a n d Wil dlif e
S er v. , 1 4 1 S. Ct. at 7 8 5 .

T h at tw o i n di vi d u als w er e c h ar g e d wit h s ci e nt er- b as e d viol ati o ns d o es n ot c h a n g e t hi s a n al ysis. First ,
t h ere is n ot hi n g i m pr o p er or n o v e l a b o ut sui n g i n di vi d u als f or viol ati n g Se cti o n 5 of t he Se c uriti es A ct
of 1 9 3 3. T h e S E C h a s br o u g ht a cti o ns a g ai nst o v er 1 0 0 i n di vi d u als i n t h e di git al a ss et sp a c e si n c e 2 0 1 4,
i n cl u di n g f or vi ol ati n g S e cti o n 5 a g ai nst o v e r 5 0 of th e m. E. g. , S E C v . R E c oi n Gr o u p, I n c., N o. 1 7 Ci v.
5 7 2 5 ( E. D. N. Y. S e pt. 2 9, 2 0 1 7); S E C v . Pl e x C or ps, N o. 1 7 Ci v. 7 0 0 7 ( E. D. N. Y. D e c. 1, 2 0 1 7). I n d e e d,
“ [ h] ol di n g i n di vi d u als li a bl e for w r o n g d oi n g is a c or e pi ll ar o f a n y str o n g e nf or c e m e nt pr o gr a m . . . t o
h a v e a str o n g d et err e nt eff e ct o n m ar k et p arti ci p a nts, it is abs ol ut el y criti c al t h at r es p o nsi bl e i n di vi d u als
b e c h ar g e d a n d t h at w e p ur s u e th e e vi d e n c e as hi g h as it c a n ta k e us. ” M ar y J o W hit e, A N e w M o d el for
S E C E nf or c e m e nt: P r o d u ci n g B ol d a n d U nr el e nti n g R es ults ( N o v. 1 8, 2 0 1 6) a v ail a bl e at
htt ps:// w w w.s e c. g o v/ n e ws/s p e e c h/ c h air- w hit e -s p e e c h- n e w- y or k-u ni v ersit y- 1 1 1 8 1 6. ht ml. T h us, “ o v er

1
  E arli er i n dis c o v er y , Ri p pl e i n di c at e d t o t h e S E C t h at t h e I n di vi d u al D ef e n d a nts a n d ot h er Ri p pl e e m pl o y e es— u nli k e S E C
e m pl o y e es — ar e n ot gi v e n offi ci al w or k p h o n es or c o m p ut ers, b u t r ef us e d t o r e q u est t h at t h e I n di vi d u al D ef e n d a nts c o n d u ct
s e ar c h es of t h os e d e vi c es f or d o c u m e nts r es p o nsi v e t o t h e S E C’s d o c u m e nt r e q u ests t o Ri p pl e.


                                                                                         2
                Case 1:20-cv-10832-AT-SN Document 163 Filed 05/06/21 Page 3 of 6




8 0 % of th e S E C’s e nf or c e m e nt a cti o ns . . . i n v ol v e d c h ar g es a g ai nst in di vi d u als ” in c ert ai n y e ars of
C h air W hit e’s t en ur e as t h e l e a d er of th e S E C, A CI’s 3 2 n d F C P A Co nf er e n c e K e y n ot e Ad dr ess , A n dr e w
C er es n e y, Dir e ct or, Di visi o n of E nf or c e m e nt (N o v. 1 7, 2 0 1 5), as w ell a s a b o ut 7 3 % of su c h a cti o ns in
c ert ai n y ears of Ch air C l a yt o n’s t e n ur e. S e e SE C D i visi o n of E nf or c e m e nt A n n u al R e p ort – A L o o k
B a c k at Fis c al Ye ar 2 0 17 ( N o v. 1 5, 2 0 1 7) a t 1 1.

Affir mi n g t h e Or d er’s r uli n g t h at i nt er n al st aff vi e ws o n Bit c oi n, et h er, a n d X R P ar e n ot r el e v a nt w o ul d
n ot r es ult i n t h e C o urt d e ci di n g t h e m erits of t h e dis p ut e, t h e c o n c er n w hi c h D ef e n d a nts’ a d v a n c e d as t o
e xt er n al d o c u m e nts. A n y i nt er n al vi e ws or c o m m u ni c ati o ns of S E C st aff di d n ot c o nstit ut e t h e a g e n c y’s
vi e ws or i nt er pr et ati o ns, w er e n ot k n o w n t o D ef e n d a nts, a n d c o ul d n ot h a v e i nf or m e d w h et h er a n y b eli ef
t h e y h a d a b o ut t h e st at us of X R P w as r e as o n a ble. T h e S E C’s vi e ws a n d i nt er pr et ati o ns a b o ut di git al
ass ets w er e e x pr ess e d i n p u bli c S E C g ui d a n c e, S E C fil e d a cti o ns, a n d t h e ot h er p u bli c s o ur c es d es cri b e d
b el o w. If D ef e n d a nts wis h t o ar g u e t h at t h er e w as i n a d e q u at e S E C g ui d a n c e, t h at ar g u m e nt m a y b e
m a d e b as e d o n t h e p u bli c st at e m e nts of t h e S E C , or l a c k t h er e of. I n ot h er w or ds, D ef e n d a nts ar e a bl e t o
ass ert all t h eir d ef e ns es, i n cl u di n g t h at X R P is li k e Bit c oi n or et h er f or p ur p os es of H o w e y , b as e d o n
p u bli cl y a v ail a bl e f a cts k n o w n t o all p arti es.

B y c o ntr ast, if t h e C o urt r ul es t h at i nt er n al st aff vi e ws or i ntr a - a g e n c y c o m m u ni c ati o ns a b o ut Bit c oi n
a n d et h er ar e r el e v a nt t o X R P, it will eff e cti v el y b e d e ci di n g t h e H o w e y iss u e a g ai nst t h e S E C o n t h e
m erits, b y r uli n g t h at t h e S E C’s i nt er n al vi e ws as t o all di git al ass ets ( or, p ot e nti all y, all “i n v est m e nt
c o ntr a cts ”) ar e r el e v a nt t o t h e a n al ysis, a pri n ci p al t h at w o ul d mir e all f e d er al liti g ati o n i n e n dl ess
dis c o v er y a b o ut i nt er n al d o c u m e nts e a c h t i m e it br o u g ht a ci vil e nf or c e m e nt a g ai n ( or e v e n a cri mi n al
o n e, w h er e a d ef e n d a nt c ert ai nl y w o ul d ar g u e a b o ut his or h er st at e of mi n d).

T h e S E C a c c or di n gl y r es p e ctf ull y r e q u ests t h at t h e C o urt iss u e t h e att a c h e d pr o p os e d or d er li miti n g t h e
pr o d u cti o n of S E C c o m m u ni c ati o ns t o t he e xt er n al d o c u m e nts t h e S E C is c urr e ntl y r e vi e wi n g a n d
pr o d u ci n g , as w ell as t h e a g e n c y’s e x pr ess e d vi e ws a n d i nt er pr et ati o ns, i n a c c or d a n c e wit h t h e Or d er,
a n d b arri n g D ef e n d a nts fr o m s e e ki n g dis c o v er y of t h e p ers o n al d e vi c es or e m ails of S E C e m pl o y e es, at
l e ast a bs e nt a r e as o n t o b eli e v e t h at S E C e m pl o y e es c o n d u ct e d a g e n c y b usi n ess o n s u c h d e vi c es, as
pr o p os e d i n E x hi bit 2. As t his C o urt n ot e d wit h r es p e ct t o t h e S E C’s r e q u est f or t h e I n di vi d u al
D ef e n d a nts’ b a n k r e c or ds, a bs e nt e vi d e n c e t h at s u c h s o ur c es c o nt ai n r es p o nsi v e d o c u m e nts, s u c h
i ntr usi v e r e q u ests s h o ul d n ot b e gr a nt e d.

I V.        T h e S E C’s I nt e r p r et ati o ns a n d Vi e ws o n t h e L a w M ust B e a n d A r e P u bli c all y E x p r ess e d.

T h e S e c uriti es a n d E x c h a n g e A ct of 1 9 3 4 cr e at e d t h e S E C , 1 5 U. S. C. § 7 8 d, a n d C o n gr ess h as si n c e
e m p o w er e d it t o e n g a g e i n c ert ai n pr o c ess es t h at l e a d t o offi ci al S E C i nt er pr et ati o ns of l a w : ( 1)
a d mi nistr ati v e pr o c e e di n gs i n w hi c h t h e S E C p u blis h es “its fi n di n gs ” as t o s e c uriti es l a ws vi ol ati o ns
p urs u a nt t o st at ut or y a ut h orit y, s e e 1 5 U. S. C. § § 7 7 h- 1( a), 7 8 u- 3( a); ( 2) r ul e m a ki n g p urs u a nt t o t h e
A d mi nistr ati v e Pr o c e d ur e A ct, 5 U. S. C. § 5 5 1 et s e q. ; a n d ( 3) r e p orts t o “ p u blis h i nf or m ati o n c o n c er ni n g
a n y . . . vi ol ati o ns ” of t h e s e c uriti es l a ws. 1 5 U. S. C. § 7 8 u( a); s e e als o E x. 4 ( D efs.’ Br. i n O p p. i n
T etr a g o n Fi n. Gr p. Lt d. v. Ri p pl e L a bs, I n c. , 2 0 2 1- 0 0 0 7-M T Z) ( “ C h a n c er y Liti g ati o n ”) at 2 0- 2 3 (st ati n g
t h e f or e g oi n g t hr e e b asis of offi ci al S E C a cti o n). T h es e p ositi o ns ar e al w a ys a c c o m plis h e d b y a v ot e of
all of t h e S E C’s C o m missi o n ers. S e e als o S E C v. Z a h ar e as , 3 7 4 F. 3 d 6 2 4, 6 2 9 ( 8t h Cir. 2 0 0 4) ( “S E C
a cti o ns ar e n or m all y a ut h ori z e d aft er a m e eti n g wit h all fi v e m e m b ers of t h e C o m missi o n a n d r el e v a nt
m e m b ers of t h e st aff. T h es e m e eti n gs all o w f or dis c ussi o n a n d d e b at e wit hi n t h e S E C a n d r es u lt i n

                                                                            3
                    Case 1:20-cv-10832-AT-SN Document 163 Filed 05/06/21 Page 4 of 6




a p pr o v al of a n a cti o n o nl y aft er a c o ns e ns us i s r e a c h e d. ”). B y c o ntr ast, th e st at ut e s p e cifi c all y pre cl u d es
t h e a bs e n c e of S E C acti o n —t h e b asis for Ri p pl e’s “fair n oti c e ” d ef e ns e a n d th e I n di vi d u al Def e n d a nts’
s ci e nt er th e or y —f r o m b e i n g d e e m e d a n S E C p os iti o n. S e e 1 5 U . S. C. § 7 8 z (“ N o a cti o n or fail ur e t o a ct
b y t h e C o m missi o n . . . s h all b e c o nstr u e d t o m e a n t h at t h e p a rti c ul ar a ut h orit y h as in a n y w a y p ass e d
u p o n t h e m erits of, or gi v e n a p pr o v al t o, a n y s e c urit y or a n y tr a ns a cti o n or tr a ns a cti o ns t h er ei n. . . . ”).2

T h e Fr e e d o m of I nf or m ati o n A ct ( “ F OI A ”) r e q uir es t h e S E C t o dis cl os e d o c u m e nts t h at c o nt ai n a n y
offi ci al i nt er pr et ati o n of t h e f e d er al s e c uriti es l a ws, i n cl u di n g t hi n gs d es cri b e d a b o v e s u c h as a g e n c y
r ul es, b ut als o a br o a d er c at e g or y, i n cl u di n g p oli ci es, i nt er pr et ati o ns, a n d fi n al o pi ni o ns. S e e 5 U. S. C.
§ 5 5 2( a); s e e als o 1 7 C. F. R. § 2 0 0. 8 0( a)( 2)(i) ( S E C r ul e i m pl e m e nti n g F OI A r e q uir e m e nts); S c h w artz v.
I nt er n al R e v e n u e S er vs., 5 1 1 F. 2 d 1 3 0 3, 1 3 0 5 ( D. C. Cir. 1 9 7 5) ( F OI A d o es n ot pr ot e ct fr o m dis cl os ur e
d o c u m e nts t h at “r e pr es e nt p oli ci es, st at e m e nts or i nt er pr et ati o ns of l a w t h at [ a n] a g e n c y h as a ct u all y
a d o pt e d. T h e p ur p os e of t his li mit ati o n is t o pr e v e nt b o di es of ‘s e cr et l a w’ fr o m b ei n g b uilt u p a n d
a p pli e d b y g o v er n m e nt a g e n ci es. ”). T h us, t h e S E C p u blis h es o n its w e bsit e a cti o ns t h e S E C is t a ki n g or
c ert ai n r e g ul at or y a cti o ns it is c o nsi d eri n g t a ki n g, as w ell as f or m al st aff vi e ws t h at h a v e b e e n a d o pt e d
b y t h e a g e n c y a n d ar e t h us a p pr o pri at e f or p u bli c r el e as e. S e e A p p’ x A (listi n g w e bsit es w h er e s u c h
i nf or m ati o n is p u blis h e d). P arti c ul arl y r el e v a nt h er e is t h at t h e S E C p u blis h e d dir e ct g ui d a n c e o n t h e
iss u e of di git al ass et s e c uriti es i n t h e D A O R e p ort i n 2 0 1 7. S e e i d. Als o, e v er y S E C a cti o n r e g ar di n g
di git al ass ets — a n d l e g al bri efs fil e d t h er e wit h — s er v es as p u bli c g ui d a n c e o n t h e S E C’s vi e ws a n d
i nt er pr et ati o ns. E. g. , Br. of S E C i n S u p p. of U nit e d St at es, U nit e d St at es v. Z asl a vs ki y , N o. 1 7 Cr. 6 4 7,
2 0 1 8 W L 2 0 1 6 1 9 1 ( E. D. N. Y. M ar. 1 9, 2 0 1 8) ( d et aili n g S E C vi e w f or w h y H o w e y a p pli e d t o s al es of
di git al ass ets b y i n di vi d u al). A c c or di n gl y, t h e S E C d o es n ot h a v e i nt er n al, n o n- p u bli c d o c u m e nts t h at
e x pr ess t h e “ a g e n c y’s i nt er pr et ati o ns or vi e ws, ” E x. 1 at 5 2: 1 4- 5 3: 1 9, of t h e f e d er al s e c uriti es l a ws.

V.          T h e R e n e w e d R e q u est f o r I nt e r n al S E C St aff C o m m u ni c ati o ns Is C o nt r a r y t o t his C o u rt’s
            O r d e r a n d D e m o nst r at es F u rt h e r Dis c o v e r y G a m es m a ns hi p b y D ef e n d a nts .

D ef e n d a n ts’ a p pr o a c h is p art of a p att er n of g a m es m a ns hi p wit h r es p e ct t o dis c o v er y a n d t h e f oll o wi n g
e x a m pl es s h o w t h at D ef e n d a nts d o n ot a ct u all y s e e k r el e v a nt e vi d e n c e, b ut r at h er s e e k t o h ar ass t h e
S E C, d er ail t h e c as e’s f o c us a w a y fr o m its m erits, a n d b o g d o w n t h e S E C wit h d o c u m e nt r e vi e w.

First , D efe n d a nts d e m a n d e d e m ails fr o m f or m er S E C C h air J a y Cl a yt o n, w h o s er v e d as C h air fr o m
2 0 1 7- 2 0 2 0, w hi c h D ef e n d a nts p ur p ort t o b eli e v e will c o nt ai n e vi d e n c e r el e v a nt t o t h e S E C’s vi e ws of
X R P, Bit c oi n, a n d et h er a n d c o ul d f u rt h er t h eir “f air n oti c e ” d ef e ns e, b as e d m ostl y o n t h e S E C’s
s u p p os e d f ail ur e t o “ pr o vi d e[] ” a n y “i n di c ati o n ” t h at X R P w as a s e c urit y f or t h e “ y e ars ” t h at X R P tr a d e d
i n p u bli c m ar k ets. S e e M ar. 6, 2 0 2 1 L ett er ( D. E. 7 0) at 2, 3. B ut t h e r el e v a nt p eri o d f or s u c h a
( m eritl ess) d ef e ns e d at es b a c k t o at l e ast 2 0 1 3 w h e n X R P b e g a n tr a di n g, a n d w h e n t w o of Ri p pl e’s
c urr e nt l a w y ers w er e C h air of t h e S E C a n d Dir e ct or of its Di visi o n of E nf or c e m e nt . D ef e n d a nts di d n ot
as k f or t h eir e m ails t o b e s e ar c h e d, e v e n t h o u g h t h e t h e n- C h air of t h e S E C m a d e p u bli c st at e m e nts as t o
h er o w n vi e ws o n w h et h er a di git al ass et is a s e c urit y ( w hi c h w o ul d pr es u m a bl y b e e n c o m p ass e d wit hi n

2
  T h e S E C als o h as st at ut or y a ut h orit y t o d el e g at e “f u n cti o ns ” t o t h e st aff, 1 5 U. S. C. § 7 8 d -1( a), b ut t h e S E C h as n ot
d el e g at e d st aff a ut h orit y t o d et er mi n e w h et h er s o m et hi n g i s a s e c urit y. T h us , st aff c a n n ot r es ol v e t h at s u bst a nti v e iss u e f or
t h e a g e n c y wit h o ut a v ot e of t h e C o m missi o n ers. Si d ell v. C o m m’r of I nt er n al R e v e n u e , 2 2 5 F. 3 d 1 0 3, 1 1 1 ( 1st Cir. 2 0 0 0)
( “[ S]t at e m e nts b y i n di vi d u al I R S e m pl o y e es c a n n ot bi n d t h e S e cr et ar y [ of Tr e as ur y]. ”); W H X C or p. v. S E C , 3 6 2 F. 3 d 8 5 4,
8 6 0 ( D. C. Cir. 2 0 0 4) ( citi n g C hrist e ns e n v. H arris Ct y ., 5 2 9 U.S. 5 7 6, 5 8 7 ( 2 0 0 0) ( “ st aff o pi ni o ns l a c k f or c e of l a w. ”)).


                                                                                           4
                    Case 1:20-cv-10832-AT-SN Document 163 Filed 05/06/21 Page 5 of 6




D ef e n d a nts’ e x p a nsi v e b ut m is g ui d e d t h e or y of rel e v a n c e) 3 a n d t h e th e n- Dir e ct or of E nf or c e m e nt l e d t h e
S E C’s i niti al e nf or c e m e nt eff orts wit h r es p e ct t o di git al ass et tr adi n g. D ef e n d a nts di d as k for th e e m ails
of th e th e n- Dir e ct or’s dir e ct r e p orts d uri n g t h e ti me th at th e y r e p ort e d t o hi m a n d w h e n a n y
r e c o m m e n d atio n t h e y m a d e for a n e nf or c e m e nt a cti o n wo ul d h a v e to b e v ot e d o n b y t h e C h air. W e
p oi nt t his o ut n ot t o su g g est t h at t h eir em a ils ar e rel e v a nt b ut, r at h er, t h at D ef e n d a nts k n o w t h ey ar e n ot
a n d t h at is w h y t h e y h a v e o mitt e d t h e t w o m ost p o w e rf ul d e cisi o n m a k ers a t th e a g e n c y d uri n g t h e
r el e v ant ti m e p eri o d fr o m t h eir list of cust o di a ns. Def e n d a nts’ re q u ests ar e n ot aim e d at g at h eri n g
r el e v a nt e vi d e n c e b ut a t g a mi n g dis c o v er y a n d s hifti n g t h e fo c us a w a y fr o m th e m erits of th e S E C’s
cl ai m t h at Ri p pl e s h o ul d h a v e c o m pli e d w it h t h e re gistr ati o n pr o visi o ns of th e f e d er al s e c uriti es l a ws.

S e c o n d , rel at e dl y, Def e n d a nts’ n ew re q u e st t h at t h e S E C s e arc h th e p e rs o n al d evi c es of SE C em pl o y e es
fits int o a br o a d er p a tt er n of tr yi n g to m a k e this c as e a b o ut ra n d o m a n d irr el e v a nt c o m m u ni c ati o ns b y
S E C st aff inst e a d of Rip pl e’s u nr e gist er e d off eri n g of X R P. T h er e is n o b asis t o beli e v e t h at SE C
e m pl o y e es us e d p ers o n al e mail a c c o u nts or d evi c es t o e x pre ss a g e n c y int er pr et ati o ns or vie ws o n
Bit c oi n, e t h er, or X R P to t h e m ar k et, s e e 4 4 U. S. C. § 2 9 1 1( a), i n p art b e c a us e, as D ef e n d a nts ar e a w ar e,
i nt er n al SE C p oli ci es pr o hi bit s uc h pr a ct ic es a n d e mpl o y e es ar e iss u e d offi ci al iP h o n es, e mail a cc o u nts,
a n d d es kt o ps or l a pt o ps. Ne v ert h el ess, t h e I n di vid u al D ef e n d a nts t ol d t he SE C t h at t he y will n ot
pr o d u c e r el e v a nt d o cu m e nts t h at are r es p o nsi v e t o S E C r e q u ests s er v e d mo nt hs a g o u nl ess t h e S E C
a c c e d es t o t h eir p l a n n e d intr usi o n i nt o t h e p e rs o n al c orr es p o n d e n c e of S E C e m pl o y e es.

T hir d , o n M ar c h 3 1, 2 0 2 1 D ef e n d a nts ser v e d a t hir d- p art y s u b p o e n a for d o c u m e nts rel ati n g t o F or m er
C h air C l a yt o n’s c o m p e ns ati o n aft er his t en u r e at t h e SE C. S e e E x. 5. At th e A pril 1 4 m e et a n d c o nf er,
Ri p pl e e x pl ai n e d t h at b e c a us e th e t ar g et e d fir m in v est e d e x cl usi v el y i n Bit c oi n an d et h er, t his r eq u est
w as pr o b ati v e to t h e “fi n a n ci al m oti v ati o ns ” of th e “ d e cisi o n- m a k ers ” in v ol v e d i n t h e d e cisi o n t o br i n g
this a cti o n. B ut this a cti o n w as a p pr o v e d b y a v ot e of th e full C o m missi o n a n d it is diffi c ult to f at h o m
h o w di s c o v er y of a n i n di vi d u al C o m missi o n er’s fi n a n c es is i n a n y w a y a p pr o pri at e u n d er th e F e d er al
R ul es of C i vil P r o c e d ur e, p a rti c ul arly w h e n t h e C o urt h a s a lr e a d y r ul ed t h at th e r e is n o n e e d t o pr o d u c e
th e b a n k r e c or ds of th e D ef e n d a nts i n t his c as e w h o m a d e h u n dr e ds of m illi o ns of d ol l ars fr o m a n ill e g al
off eri n g of se c uriti es.

It is cl e ar t h at D ef e n d a nts’ d e sir e to i g n or e th e Or d er a s well as t h eir a tt e m pt to e n g a g e in br o a d
dis c o v er y of th e p e rs o n al c o m m u ni c ati o ns a n d fi n a n c es of p u bl i c ser v a nts is d esi g n e d to distr a ct th e
S E C an d t h e Co urt fr o m t h e me rits of t h e cl ai ms ag ai ns t t h e m. W hilst t h e y n o w i nsist t h at i nt er n al st aff
vi e w s a r e si g nifi c a nt ( d es pit e t h e O r d er’s d e ni al of th eir re q u est for th os e d o c u m e nts), o nl y t w o m o nt hs
a g o D ef e n d a nts insist e d t o a di ff er e nt C o urt, i n a c as e th at re v ol v e d ar o u n d t h e m e a ni n g of this v e r y
l a ws uit, t h at “‘it is th e C o m missi o n a n d onl y th e C o m missi o n’ wh os e a cti o ns ‘ h a v e t h e f or c e a n d eff e ct
of la w.’ ” E x. 3 ( C h a n c er y Liti g ati o n B r.) a t 3 1 ( n oti n g t h at th e “ disti n cti o n b et w e e n St aff a n d t h e
C o m missi o n is a w ell-est a blis h e d an d criti c al di vi d e, carr yi n g i m p ort a nt l e g al disti n cti o ns ”).

T h e S E C res p e ctf ull y r e q u ests t h at t h e C o urt rej e ct Def e n d a nts’ im pr o p er dis c o v er y de m a n ds a n d iss u e
t h e att a c h e d pr o p os ed di s c o v er y or d er.

3
  S e e, e. g. , A u g. 3 0, 2 0 1 3 L ett er fr o m C h air M ar y J o W hit e t o T h e H o n or a bl e T h o m as R. C ar p er
(htt p:// o nli n e. wsj. c o m/ p u bli c/r es o ur c es/ d o c u m e nts/ V C urr e nt y 1 1 1 8 1 3. p df ) ( “ W h et h er a virt u al c urr e n c y is a s e c urit y u n d er
t h e f e d er al s e c uriti es l a ws, a n d t h er ef or e s u bj e ct t o o ur r e g ul ati o n, is d e p e n d e nt o n t h e p arti c ul ar f a cts a n d cir c u mst a n c es at
iss u e. R e g ar dl ess of w h et h er a n u n d erl yi n g virt u al c urr e n c y is its elf a s e c urit y, i nt er ests iss u e d b y e ntiti es o w ni n g virt u al
c urr e n ci es … li k el y w o ul d b e s e c uriti es a n d t h er ef or e s u bj e ct t o o ur r e g ul ati o n. ”).

                                                                                            5
                         Case 1:20-cv-10832-AT-SN Document 163 Filed 05/06/21 Page 6 of 6




                                                                                                                                               R es p e ctf ull y s u b mitt e d,


c c:            All c o u ns el ( vi a E C F )                                                                                                 D u g a n Bliss


  H a vi n g r re evivie e w we ed dt th he epparti          arties'  es' ssuubb missi
                                                                                     missioons,   ns,t th he e C o urt m a k es t th he ef foll             ollo o wiwin ng g clclarifi  arificcati    atioons:  ns: T h e S E C m ust
  (pr1)o dTTuhhcee SSc EoE CCm mmmust    uustni cprpratioooddnsuuccewit
                                                                      e cchoo mtm hir
                                                                                   mm uud-
                                                                                        ninicpcati
                                                                                                arti
                                                                                                ati ooes,
                                                                                                       ns
                                                                                                        ns iwitnwitclh hu tdihir
                                                                                                                              n gd-e xt
                                                                                                                                      p arti
                                                                                                                                           er nes,al ia ng cl e nucidies,  n g seeuxtxtbjer ere ct
                                                                                                                                                                                                 nnalalt oaa pri
                                                                                                                                                                                                             gg ee nnvil
                                                                                                                                                                                                                      ciciees
                                                                                                                                                                                                                           esg e.aa nnTddh me ar
                                                                                                                                                                                                                                               m ar
                                                                                                                                                                                                                                                 SkEet
                                                                                                                                                                                                                                                    k et
                                                                                                                                                                                                                                                      C
   pn earti  e d cin pota nts,
                             pr o dssuucbjbje eeictctnfttor
                                                          oo a m pri
                                                                   al ivilnt er
                                                                              e gnealass a g erti
                                                                                               e n c oy n.c o m m u ni c ati o ns, s u c h as e m ails, a n d s u c h c o m m u ni c ati o ns
    (n e2)e dTThnheot   e SSbEEe CCs ennar
                                        eeeecddh nen otdotorprprloooddguugcceed.i nf
                                                                                  F oror m malal ii ntntrera-n aalg ce orrn c yesccpooo mmn dmmeuunninic e,
                                                                                                                                                         ccati
                                                                                                                                                            atis uoocns,
                                                                                                                                                                      ns,
                                                                                                                                                                        h ass umceh mas      asor eae nmmdails,
                                                                                                                                                                                                           ails,
                                                                                                                                                                                                            a b etaa nnwdde se un c Sh E C
     cdiovisi   m mo unsni cdis  aticoussi
                                        ns nnege dBitncotoi bn,e sEte harerc eh ue dm,orallnoodggXggeRe d.d.          P ar e r el e v a nt a n d dis c o v er a bl e. T o t h e e xt e nt t h at t h e
      (S 3) E CI ntrb elia-eavgese n sc uy cmhem efmormororam analnd iad nt
                                                                         a orer
                                                                             or nfalorc mo alm ppmositi
                                                                                                     ositi
                                                                                                      u ni cooati nn oppans
                                                                                                                         a ppers
                                                                                                                              ers
                                                                                                                              ar e disdis
                                                                                                                                      priccvilussi
                                                                                                                                               ussi
                                                                                                                                                  e g nengd,g Bit  sBituccoihoin,dn,o cEtEtu hhmerer
                                                                                                                                                                                                  e ents
                                                                                                                                                                                                      euu m,mm,ust  aa nn ddb XeXRnRPotP em dmustust
                                                                                                                                                                                                                                                  o n babee
       sprie arvilc eh eg ed fl or
                                 o g.a Tn hd e pr
                                               prCoo ddurt uucceedirdd se ucts
                                                                             bj etcth ett pooarti
                                                                                              a pri
                                                                                                  pri
                                                                                                   esvilvil
                                                                                                          t oee cggeoe nti
                                                                                                                        assn erti
                                                                                                                               u e to on.m eEEet-
                                                                                                                                                xxaaa mnmpld-plesceso nf of
                                                                                                                                                                         ofers u co hn ddtoohcceuur emmeemnts     nts
                                                                                                                                                                                                                   ai niiinnngclclissuu dd eue es
        pr es
        Di   visie nto ne rd reiepnports,
                                     torts,
                                       h eirfifilnettnalalers.
                                                           r re ep ports
                                                                      orts ofofi intnterern nalal w or ki n g grgroouups,           ps, oror f foror m malal ppositi     ositioonn ppaappers          ers s su ub b mitt   mitteeddt to ot th he e
        CS oO mO missi
                     R D Eo nR ers.  E D. Alt h o u g h ssuucchh dd oocc uu mmee nts               nts mm aa yy ulti    ulti mmatatelel yy bbee pri     pri vil
                                                                                                                                                             vilee ggee d,d, i infnforor m matiatio on nt th hatat w o ul d bbee
         pr o vi d e d o n a pri vil e g e lloog,g, ss uu cc hh as d at es a n d p arti ci p a nts, mmaayy its                                             itself  elf b e rrelelee vvaa ntnt a n d isis dis c o v er a bl e.
         ( 4) A An ny y dd ooccuu mmeents     nts witwith hh heleld d oo nn t h e bbasis       asis ofof pri  privil  vileeggee m must  ust bbee i d e ntifi e d oo nn aa pri                   privil vileeggee l o g.
         ( 5) TThhee C Co ourt    urt dirdireects  cts t h e pparti    arties es t o cc oo nti nti nn uuee t o m em et-  e et-a an nd-d-c co onfnferer oo nn t h e r e m ai ni n g iss u es prpres                              eseentnteedd i n
         t h eir l ett ers.
         R es p e ctf ull y, t th he e Cl er k ofof C o urt isis dir                    direectctee dd t to o G R A N T i in n PP AA RR TT t th he e mm oti                oti oo nn atat E C F N o. 11 22 6.6.
         S O OO RR DD EE RR EE D.D.
         D at e d: M a y 6, 2 0 2 1
                          N e w Y or k, N e w Y or k



  D at e d: MMaayy 6,6, 22002211
             N eN ew w Y Yorork,k, N eN ew w Y Yorork k




                                                                                                                           6
